DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9,11-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinker et al. 2003/0098688 A1 in view of Dietz US 6407548 B1.

Regarding claim 1, Brinker discloses a system  (fig. 1, magnetic resonance tomography apparatus, para. [0023]) comprising: a storage device  storing a set of instructions; and one or more processors in communication with the storage device, wherein when executing the set of instructions the one or more processors are configured to cause the system to: obtain a pulse sequence (fig. 2, implicitly in step 12 of Fig. 2, since in order to calculate the expected SAR values the pulse sequence must be known, para. [0014], [0025]); (fig. 2, radio-frequency pulses, para. [0023]) to be applied to the object (fig. 2, patient 5, para. [0023]) (fig. 2, step 12, para. [0025]); determine, based on the pulse sequence to be applied a specific-absorption rate (SAR) distribution (fig. 2, step 12-14, para. [0025]) associated with the object under the pulse sequence to be applied (fig. 2, decision after step 13, para. [0025]); determine, in response to a determination that the SAR distribution associated with the object meets a condition (fig. 2, step 15, para. [0025]). 
Brinker does not disclose noise information corresponding to the pulse sequence to be applied based on the pulse sequence; adjust, in response to a determination that a maximum noise value in the noise information exceeds a noise threshold, the pulse sequence based on the noise information until an energy of the adjusted pulse sequence is less than a predetermined energy threshold and a maximum noise value of the adjusted pulse sequence is equal to or less than the noise threshold  and perform a magnetic resonance imaging (MRI) scan on the object according to the adjusted pulse sequence.  
Dietz discloses a storage device (fig. 2, inherently a part of the control system 4, col. 7, ln. 4-12) storing a set of instructions; and one or more processors (fig. 2, inherently a part of the control system 4, col. 7, ln. 4-12) in communication with the storage device, wherein when executing the set of instructions the one or more processors are configured to cause the system to; noise information corresponding to the pulse sequence to be applied based on the pulse sequence (col. 3, ln. 31-38); adjust, in response to a determination that a maximum noise value in the noise information exceeds a noise threshold (predetermined selectable noise, clm.1), the pulse sequence based on the noise information until an energy of the adjusted pulse sequence is less than a predetermined energy threshold and a maximum noise value of the adjusted pulse sequence is equal to or less than the noise threshold  and perform a magnetic resonance imaging (MRI) scan on the object according to the adjusted pulse sequence (col. 7, ln. 1-34) (clm. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a method where noise that is caused by a pulse sequence upon implementation identified before a start of the pulse sequence in operating a magnetic resonance tomography apparatus, as taught in Dietz in modifying the apparatus of Brinker, in order to provide the advantages of when an identified noise lies above a selectable value, the pulse sequence is modified, so that the modified pulse sequence does not exceed the selectable value when it is implemented.

Regarding claim 2, Brinker and Dietz discloses the system of claim 1, wherein the one or more processors are further configured to cause the system to: adjust (fig. 2, step 14, para. [0025]), in response to a result of the determination that the SAR distribution associated with the object does not meet the condition (fig. 2, step 13, para. [0025]), the pulse sequence to be applied; and re-determine the SAR distribution (fig. 2, step 12, para. [0025]), associated with the object under the adjusted pulse sequence to be applied.  

Regarding claim 3, Brinker and Dietz discloses the system of claim 1, Brinker does not disclose wherein to determine the noise information corresponding to the pulse sequence to be applied, the one or more processors are further configured to cause the system to: determine, based on the pulse sequence to be applied and a noise model, the noise information of the pulse sequence to be applied.  
Dietz discloses wherein to determine the noise information corresponding to the pulse sequence to be applied, the one or more processors are further configured to cause the system to: determine, based on the pulse sequence to be applied and a noise model, the noise information of the pulse sequence to be applied (col. 7, lns. 39-44) (clm. 1).  
The references are combined for the same reason already applied in the rejection of claim 1.
Regarding claim 4, Brinker and Dietz discloses the system of claim 3, wherein to Brinker does not disclose adjust the pulse sequence based on the noise information, the one or more processors are further configured to cause the system to: adjust the pulse sequence to be applied based on a difference between the maximum noise value in the noise information and the noise threshold.  
Dietz discloses adjust the pulse sequence based on the noise information, the one or more processors are further configured to cause the system to: adjust the pulse sequence to be applied based on a difference between the maximum noise value in the noise information and the noise threshold (col. 7, lns. 39-44) (clm. 1).  
The references are combined for the same reason already applied in the rejection of claim 1.
Regarding claim 5, Brinker and Dietz discloses the system of claim 3, Brinker does not disclose wherein the noise model is determined based on a gradient combination model of the pulse sequence to be applied, and the gradient combination model including at least one of: a gradient combination model in aspect of different intensities, a gradient combination model in aspect of different periods, or a gradient combination model in aspect of different types.  
Dietz discloses wherein the noise model is determined based on a gradient combination model of the pulse sequence to be applied, and the gradient combination model including at least one of: a gradient combination model in aspect of different intensities, a gradient combination model in aspect of different periods, or a gradient combination model in aspect of different types (clm. 1, col. 5, lns. 25-44).  

The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 6, Brinker and Dietz discloses the system of claim 1, wherein to determine a SAR distribution associated with the object under the pulse sequence to be applied, the one or more processors are configured to cause the system to: acquire a scanning image of the object under a preliminary pulse sequence (fig. 2, step 10, para. [0023]), wherein an energy of the preliminary pulse sequence is less than an energy threshold (fig. 2, step 13, para. [0025]); determine, based on the scanning image, a posture of the object (fig. 2, step 11, para. [0025]); determine, based on the posture and the pulse sequence to be applied, a SAR distribution model (fig. 2, step 12, para. [0025]); and determine, based on the SAR distribution model and the pulse sequence to be applied, a SAR distribution associated with the object under the pulse sequence to be applied (fig. 2, step 15, para. [0025]) (clm. 1).  


Regarding claim 9, Brinker and Dietz discloses the system of claim 1, Brinker discloses wherein a parameter of the pulse sequence (fig. 2, radio-frequency pulses, para. [0023]) to be applied includes at least one of repetition of time (TR) or flip angle (FA) (para. 0025]) (clm. 4).  

Regarding claim 11, Brinker discloses a system (fig. 1, magnetic resonance tomography apparatus, para. [0023]), comprising: a storage device storing a set of instructions; and one or more processors (fig. 2, inherently a part of the control system 4, col. 7, ln. 4-12) in communication with the storage device, wherein when executing the set of instructions, the one or more processors are configured to cause the system to: obtain a pulse sequence (fig. 2, implicitly in step 12 of Fig. 2, since in order to calculate the expected SAR values the pulse sequence must be known, para. [0014], [0025]); (fig. 2, radio-frequency pulses, para. [0023]) to be applied to the object (fig. 2, patient 5, para. [0023]) (fig. 2, step 12, para. [0025]); perform an iterative process comprising, for each iteration of the iterative process, determining, based on the pulse sequence to be applied, a specific-absorption rate (SAR) distribution associated with the object under the pulse sequence to be applied (fig. 2, (step 13 and 14, par. [0025]); in response to a determination that the SAR distribution associated with the object meets a condition (fig. 2, step 15, par. [0025]). 
Brinker does not disclose a storage device storing a set of instructions; and one or more processors in communication with the storage device, wherein when executing the set of instructions, the one or more processors are configured to cause the system to; determining noise information corresponding to the pulse sequence to be applied based on the pulse sequence to be applied; in response to a determination that a maximum noise value in the noise information exceeds a noise threshold, adjusting the pulse sequence to be applied based on the noise information; and designating the adjusted pulse sequence as the pulse sequence to be applied; and performing an MRI scan on the object according to the pulse sequence to be applied until the iterative process is terminated.
Dietz discloses a storage device (fig. 2, inherently a part of the control system 4, col. 7, ln. 4-12) storing a set of instructions; and one or more processors in communication with the storage device, wherein when executing the set of instructions, the one or more processors are configured to cause the system to determining noise information corresponding to the pulse sequence to be applied based on the pulse sequence to be applied (col. 3, ln. 31-38); in response to a determination that a maximum noise value in the noise information exceeds a noise threshold, adjusting the pulse sequence to be applied based on the noise information (predetermined selectable noise, clm.1); and designating the adjusted pulse sequence as the pulse sequence to be applied; and performing an MRI scan on the object according to the pulse sequence to be applied until the iterative process is terminated (col. 7, ln. 1-34) (clm. 1).
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 12, Brinker and Dietz discloses the system of claim 11, wherein the one or more processors are further configured to cause the system to: adjust (fig. 2, step 14, para. [0025]), in response to a determination that the SAR distribution associated with the object does not meet the condition (fig. 2, step 13, para. [0025]), the pulse sequence to be applied until the SAR distribution (fig. 2, step 12, para. [0025]), associated with the object meets the condition (fig. 2, step 15, para. [0025]).  

Regarding claim 13, Brinker and Dietz discloses the system of claim 11, Brinker does not disclose wherein the adjusting the pulse sequence based on the noise information comprises: adjusting the pulse sequence to be applied based on a difference between the maximum noise value in the noise information and the noise threshold.  
Dietz discloses herein the adjusting the pulse sequence based on the noise information comprises: adjusting the pulse sequence to be applied based on a difference between the maximum noise value in the noise information and the noise threshold (col. 7, lns. 39-44) (clm. 1).  
The references are combined for the same reason already applied in the rejection of claim 1.
.
Regarding claim 14, The system of claim 11, wherein the determining noise information corresponding to the pulse sequence comprises: determining, based on the pulse sequence to be applied and a noise model, the noise information of the pulse sequence to be applied.  

Regarding claim 15, Brinker and Dietz discloses the system of claim 14, Brinker does not disclose wherein the noise model is determined based on a gradient combination model of the pulse sequence to be applied, and the gradient combination model including at least one of: a gradient combination model in aspect of different intensities, a gradient combination model in aspect of different periods, or a gradient combination model in aspect of different types.  
Dietz discloses wherein the noise model is determined based on a gradient combination model of the pulse sequence to be applied, and the gradient combination model including at least one of: a gradient combination model in aspect of different intensities, a gradient combination model in aspect of different periods, or a gradient combination model in aspect of different types (clm. 1, col. 5, lns. 25-44).  

The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 16, Brinker and Dietz discloses the system of claim 11, wherein to determine a SAR distribution associated with the object under the pulse sequence to be applied, the one or more processors are configured to cause the system to: acquire a scanning image of the object under a preliminary pulse sequence (fig. 2, step 10, para. [0023]), wherein an energy of the preliminary pulse sequence is less than an energy threshold (fig. 2, step 13, para. [0025]); determine, based on the scanning image, a posture of the object (fig. 2, step 11, para. [0025]); determine, based on the posture and the pulse sequence to be applied, a SAR distribution model (fig. 2, step 12, para. [0025]); and determine, based on the SAR distribution model and the pulse sequence to be applied, a SAR distribution associated with the object under the pulse sequence to be applied (fig. 2, step 15, para. [0025]) (clm. 1).  

Regarding claim 19, Brinker and Dietz discloses the system of claim 11, Brinker discloses wherein a parameter of the pulse sequence (fig. 2, radio-frequency pulses, para. [0023]) to be applied includes at least one of repetition of time (TR) or flip angle (FA) (para. 0025]) (clm. 4).  

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker in view of Zhai as applied to claim 1 above, and further in view of Arneth et al. US 2003/0098687 A1(hereinafter referred to as Arneth).

Regarding claim 7, Brinker and Dietz do not disclose the system of claim 6, wherein to determine a SAR distribution model, the one or more processors are configured to cause the system to select, based on the posture of the object to be scanned and the pulse sequence to be applied, the SAR distribution model from a SAR distribution database.  
Arneth teaches wherein to determine a SAR distribution model, the one or more processors are configured to cause the system to select, based on the posture of the object to be scanned and the pulse sequence to be applied, the SAR distribution model from a SAR distribution database (para. [0012]-[0016]) (clm. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a magnetic resonance imaging method in which to adhere to a specific absorption rate (SAR), a current measurement position is compared with previous positions in a database so that corresponding settings can be used as a start point, as taught in Arneth in modifying the apparatus of Brinker and Dietz, in order to provide the advantages of providing a faster method for determination of the SAR value for an individual measurement situation or position.
 
Regarding claim 8, Brinker and Dietz do not disclose the system of claim 7, wherein the one or more processors are further configured to cause the system to: determine a plurality of object samples having different ages and/or different postures; perform, according to a plurality of pulse sequences, a plurality of scanning simulations on the plurality of object samples; and determine, based on the plurality of scanning simulations, the SAR distribution database, the SAR distribution database including one or more SAR distribution models.  
Arneth teaches wherein the one or more processors are further configured to cause the system to: determine a plurality of object samples having different ages and/or different postures; perform, according to a plurality of pulse sequences, a plurality of scanning simulations on the plurality of object samples; and determine, based on the plurality of scanning simulations, the SAR distribution database, the SAR distribution database including one or more SAR distribution models (para. [0024]-[0027]).  
The references are combined for the same reason already applied in the rejection of claim 7.

Regarding claim 17-18, the recited method is considered to be intrinsic to the apparatus recited in claims 7-8, as discloses by Brinker in view of Dietz in view of Arneth, as the recited method steps will be performed during the normal operation of the recited apparatus as disclosed by Brinker in view of Dietz in view of Arneth as discussed above with regard to claims 7-8.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brinker in view of Dietz as applied to claim 1 above, and further in view of Licato et al. US 2003/0216633 A1 (hereinafter referred to as Licato).

Regarding claim 10, Brinker and Dietz do not disclose wherein the pulse sequence to be applied includes at least one of a trapezoid pulse or a triangle pulse.  
Licato teaches wherein the pulse sequence to be applied includes at least one of a trapezoid pulse or a triangle pulse (para. [0048]).  	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide gradient pulse sequences to include nested pulse, and nesting pulse of desired areas, as taught in Licato in modifying the apparatus of Brinker and Dietz, in order to provide the advantages of decreased gradient field pulse sequence duration and reduced peripheral nerve stimulation with known gradient pulse areas, thereby improving patients comfort.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brinker in view of Dietz in view of Zhai et al. US 2015/0268321 A1 (hereinafter referred to as Zhai).

Regarding claim 20, Brinker discloses a method for magnetic resonance imaging (MRI) scanning (fig. 1, magnetic resonance tomography apparatus, para. [0023]) comprising: obtaining, by the one or more processors, a pulse sequence to be applied to the object; determining, by the one or more processors, based on the pulse sequence (fig. 2, implicitly in step 12 of Fig. 2, since in order to calculate the expected SAR values the pulse sequence must be known, para. [0014], [0025]); (fig. 2, radio-frequency pulses, para. [0023]) to be applied, a specific-absorption rate (SAR) distribution associated with the object under the pulse sequence to be applied; determining, in response to a determination that the SAR distribution associated with the object meets a condition (fig. 2, step 15, para. [0025]).
Brinker does not disclose a computing device having a storage device and one or more processors; noise information corresponding to the pulse sequence to be applied based on the pulse sequence; adjusting, in response to a determination that a maximum noise value in the noise information exceeds a noise threshold, the pulse sequence based on the noise information until an energy of the adjusted pulse sequence is less than a predetermined energy threshold and a maximum noise value of the adjusted pulse sequence is equal to or less than the noise threshold; and performing a magnetic resonance imaging (MRI) scan on the object according to the adjusted pulse sequence.
Dietz discloses noise information corresponding to the pulse sequence to be applied based on the pulse sequence; adjusting, in response to a determination that a maximum noise value in the noise information exceeds a noise threshold, the pulse sequence based on the noise information until an energy of the adjusted pulse sequence is less than a predetermined energy threshold and a maximum noise value of the adjusted pulse sequence is equal to or less than the noise threshold; and performing a magnetic resonance imaging (MRI) scan on the object according to the adjusted pulse sequence (col. 7, ln. 1-34) (clm. 1).
Zhai discloses a computing device (fig. 1, processing device 50, para. [0031]) having a storage device (fig. 1, memory, para. [0029]) and one or more processors.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an electronic data processing device as a electronic processor or electronic processing device used in the determination, model construction and image reconstruction as taught in Zhai in modifying the apparatus of Brinker and Dietz, in order to provide the advantages of refining SAR estimates based on different subject configurations and positions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2858                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2858